          Case 3:21-cv-00100-MMD-WGC Document 11 Filed 03/01/21 Page 1 of 2



     NOTC
1    SIGAL CHATTAH, ESQ.
     Nevada State Bar No.: 8264
2    CHATTAH LAW GROUP
     5875 S. Rainbow Blvd. #204
3    Las Vegas, Nevada 89118
     Tel: (702) 360-6200
4    Fax:(702) 643-6292
     Attorney for Plaintiffs
5
     Shawn Meehan Et Al
6
                                UNITED STATES DISTRICT COURT
7
                                       DISTRICT OF NEVADA
8
                                                 *****
9                                                              )
     SHAWN MEEHAN, an individual, JANINE HANSEN, and )
10   individual, LYNN CHAPMAN, an individual, MELISSA          )
     CLEMENT, an individual,                                   )
11                                                             )
                                                               ) Case No:
12                   Plaintiffs,                               ) 3:21-cv-00100-MMD-WGC
                                                               )
13            vs.                                              )
                                                               )
     STEPHEN F. SISOLAK, in his official capacity as Governor
14                                                             ) NOTICE OF APPEAL
     of the State of Nevada, AARON DARNELL FORD, in his )
     official capacity as the Attorney General of the State of )
15
     Nevada, BRENDA ERDOES, in her official capacity as        )
     Head of Legislative Counsel Bureau, NICOLE                )
16
     CANNIZZARO, in her official capacity as Chair of the      )
17   Legislative Commission, DOES 1 through 100.               )
                                                               )
18                                                             )
              Defendants.                                      )
19                                                             )
                                                               )
20

21                                      NOTICE OF APPEAL

22
            NOTICE IS HEREBY GIVEN that Plaintiffs SHAWN MEEHAN ET AL in the above-
23
     named case, hereby appeals to the United States Court of Appeals for the Ninth Circuit from
24
     MINUTE ORDER [ECF NO. 8] dated February 5, 2021 denying expedited briefing schedule and
25




                                                   -1-
           Case 3:21-cv-00100-MMD-WGC Document 11 Filed 03/01/21 Page 2 of 2




     and expedited hearing for Plaintiff’s Motion for Preliminary Injunction.
1

2    DATED this 1st day of March, 2021.
3
                                                           CHATTAH LAW GROUP
4

5                                                           /s/ Sigal Chattah
                                                            SIGAL CHATTAH, ESQ.
6                                                           Nevada Bar No.: 8264
                                                            CHATTAH LAW GROUP
7                                                           5875 S. Rainbow Blvd. #204
                                                            Las Vegas, Nevada 89118
8

9

10                                    CERTIFICATE OF SERVICE
11
             I, the undersigned, hereby certify that service of the foregoing was served on the 1st day
12
     of March, 2021 via the Court’s CM/ECF electronic filing system addressed to all parties on the
13
     e-service list.
14
                                    ________/s/ S. Chattah__________
15                                  An Employee of Chattah Law Group

16

17

18

19

20

21

22

23

24

25




                                                     -2-
